                Case 18-12491-CSS              Doc 1352         Filed 08/16/19        Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                        Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x
                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON AUGUST 20, 2019 AT 1:00 P.M. (ET)2

MATTERS GOING FORWARD:

1.       Motion of the Debtors for Entry of an Order (I) Authorizing the Sale of Certain Louisiana
         Facilities and Related Assets Free and Clear of All Liens, Claims, Interests, and
         Encumbrances, (II) Authorizing the Sellers to Assume and Assign Certain Executory
         Contracts and Unexpired Leases, and (III) Granting Other Related Relief [D.I. 1323;
         Filed 8/9/19].

         Response Deadline: At the hearing on August 20, 2019 at 1:00 p.m. (ET).




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages
Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise
Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc.
(7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise
Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of
Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise
Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls,
Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of
Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH
Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation
Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development
and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and
communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
2
   Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946).


EAST\168684981.1
              Case 18-12491-CSS        Doc 1352     Filed 08/16/19    Page 2 of 5



       Related Documents:

       A.      Motion to Shorten Notice and Objection Periods in Connection with the Motion
               of the Debtors for Entry of an Order (I) Authorizing the Sale of Certain Louisiana
               Facilities and Related Assets Free and Clear of All Liens, Claims, Interests, and
               Encumbrances, (II) Authorizing the Sellers to Assume and Assign Certain
               Executory Contracts and Unexpired Leases, and (III) Granting Other Related
               Relief [D.I. 1324; Filed 8/9/19].

       B.      Order Shortening Notice and Objection Periods in Connection with the Motion of
               the Debtors for Entry of an Order (I) Authorizing the Sale of Certain Louisiana
               Facilities and Related Assets Free and Clear of All Liens, Claims, Interests, and
               Encumbrances, (II) Authorizing the Sellers to Assume and Assign Certain
               Executory Contracts and Unexpired Leases, and (III) Granting Other Related
               Relief [D.I. 1332; Filed 8/12/19].

       C.      Notice of Sale Motion, Bid Deadline, Auction and Sale Hearing [D.I. 1333; Filed
               8/12/19].

       D.      Affidavit of Service Regarding Notice of Sale Motion, Bid Deadline, Auction and
               Sale Hearing [D.I. 1347; Filed 8/15/19].

       E.      Affidavit of Service Regarding Motion and Motion to Shorten [D.I. 1349; Filed
               8/15/19].

       F.      Supplemental Affidavit of Service [D.I. 1351; Filed 8/16/19].

       Responses Received: None at this time.

       Status: This matter is going forward.

2.     Motion of the Debtors for Entry of an Order (I) Modifying the KERP Order and Supp.
       KERP Order, and (II) Authorizing the Debtors (A) to Pay the Variance and (B) to
       Implement the Bonus Plan [D.I. 1327; Filed 8/9/19].

       Response Deadline: At the hearing on August 20, 2019 at 1:00 p.m. (ET).

       Related Documents:

       A.      Motion of the Debtors for Entry of an Order Authorizing the Debtors to Redact
               Motion of the Debtors for Entry of an Order (I) Modifying The KERP Order and
               Supp. KERP Order, and (II) Authorizing the Debtors (A) to Pay the Variance and
               (B) to Implement the Bonus Plan [D.I. 1328; Filed 8/9/19].

       B.      Motion to Shorten Notice and Objection Periods in Connection with the Motion
               of the Debtors for Entry of an Order (I) Modifying the KERP Order and Supp.
               KERP Order, and (II) Authorizing the Debtors (A) to Pay the Variance and (B) to
               Implement the Bonus Plan [D.I. 1330; Filed 8/9/19].

                                               2
EAST\168684981.1
              Case 18-12491-CSS        Doc 1352      Filed 08/16/19   Page 3 of 5



       C.      Order Shortening Notice and Objection Periods in Connection with the Motion of
               the Debtors for Entry of an Order (I) Modifying The KERP Order and Supp.
               KERP Order, and (II) Authorizing the Debtors (A) to Pay the Variance and (B) to
               Implement the Bonus Plan [D.I. 1331; Filed 8/12/19].

       D.      Notice of Hearing [D.I. 1334; Filed 8/13/19].

       E.      Affidavit of Service [D.I. 1349; Filed 8/15/19].

       Responses Received: None at this time.

       Status: This matter is going forward.


FEE APPLICATIONS:

3.     Fee Applications (as identified on Exhibit A hereto).

       Status: The interim applications will be adjourned to September 10, 2019 at 2:00 p.m.

4.     Fourth Monthly and Final Application of Gibbons P.C. as Delaware Counsel for Melanie
       L. Cyganowski, Patient Care Ombudsman for the Debtors, for Compensation for Services
       Rendered and Reimbursement of Expenses for the Fourth Monthly Period April 1, 2019
       through May 31, 2019 and for Allowance of Compensation and Reimbursement of
       Expenses for the Final Period November 27, 2018 through May 31, 2019 [D.I. 1253;
       Filed 7/9/19].

       Response Deadline: July 23, 2019 at 4:00 p.m. (ET).

       Related Documents:

       A.      First Monthly Application of Gibbons P.C. as Delaware Counsel for Melanie L.
               Cyganowski, Patient Care Ombudsman for the Debtors, for Compensation for
               Services Rendered and Reimbursement of Expenses for the Period November 27,
               2018 through December 31, 2018 [D.I. 682; Filed 2/6/19].

       B.      Certificate of No Objection Regarding First Monthly Application of Gibbons P.C.
               as Delaware Counsel for Melanie L. Cyganowski, Patient Care Ombudsman for
               the Debtors, for Compensation for Services Rendered and Reimbursement of
               Expenses for the Period November 27, 2018 through December 31, 2018 [D.I.
               825; Filed 2/27/19].

       C.      Second Monthly Application of Gibbons P.C. as Delaware Counsel for Melanie
               L. Cyganowski, Patient Care Ombudsman for the Debtors, for Compensation for
               Services Rendered and Reimbursement of Expenses for the Period January 1,
               2019 through February 28, 2019 [D.I. 872; Filed 3/15/19].

       D.      Certificate of No Objection Regarding Second Monthly Application of Gibbons
               P.C. as Delaware Counsel for Melanie L. Cyganowski, Patient Care Ombudsman
                                                3
EAST\168684981.1
              Case 18-12491-CSS       Doc 1352      Filed 08/16/19    Page 4 of 5



               for the Debtors, for Compensation for Services Rendered and Reimbursement of
               Expenses for the Period January 1, 2019 through February 28, 2019 [D.I. 953;
               Filed 4/5/19].

       E.      Third Monthly Application of Gibbons P.C. as Delaware Counsel for Melanie L.
               Cyganowski, Patient Care Ombudsman for the Debtors, for Compensation for
               Services Rendered and Reimbursement of Expenses for the Period March 1, 2019
               through March 31, 2019 [D.I. 1016; Filed 4/26/19].

       F.      Certificate of No Objection Regarding Third Monthly Application of Gibbons
               P.C. as Delaware Counsel for Melanie L. Cyganowski, Patient Care Ombudsman
               for the Debtors, for Compensation for Services Rendered and Reimbursement of
               Expenses for the Period March 1, 2019 through March 31, 2019 [D.I. 1110; Filed
               5/20/19].

       Responses Received: None.

       Status: This matter is going forward.

5.     The Application of Patient Care Ombudsman and Otterbourg P.C. as Counsel to the
       Patient Care Ombudsman for (I) Second Interim Allowance of Compensation for
       Services and Reimbursement of Expenses for the Period from February 1, 2019 Through
       and Including June 30, 2019 and (II) Final Allowance of Compensation for Services and
       Reimbursement of Expenses for the Period from November 27, 2018 Through and
       Including May 31, 2019 for the period November 27, 2018 to May 31, 2019 [D.I. 1291;
       Filed 7/23/19].

       Response Deadline: August 8, 2019 at 4:00 p.m. (ET).

       Related Documents:

       A.      First Interim Application of Patient Care Ombudsman and Otterbourg P.C. as
               Counsel to the Patient Care Ombudsman for Allowance of Compensation for
               Services and Reimbursement of Expenses for the Period from November 29, 2018
               Through January 31, 2019 [D.I. 871; Filed 3/15/19].

       B.      Order Granting Interim Fee Applications [D.I. 1089; Filed 5/13/19].

       Responses Received: None.

       Status: This matter is going forward.




                                               4
EAST\168684981.1
              Case 18-12491-CSS   Doc 1352    Filed 08/16/19   Page 5 of 5




Dated: August 16, 2019                DLA PIPER LLP (US)
Wilmington, Delaware
                                       /s/ Stuart M. Brown
                                      Stuart M. Brown (#4050)
                                      Kaitlin W. MacKenzie (#5924)
                                      Matthew S. Sarna (#6578)
                                      1201 N. Market Street, Suite 2100
                                      Wilmington, DE 19801
                                      Telephone: (302) 468-5700
                                      Facsimile: (302) 394-2341
                                      Email: Stuart.Brown@dlapiper.com
                                              Kaitlin.MacKenzie@dlapiper.com
                                              Matthew.Sarna@dlapipeer.com
                                      -and-
                                      WALLER LANSDEN DORTCH & DAVIS, LLP
                                      John Tishler (admitted pro hac vice)
                                      Katie G. Stenberg (admitted pro hac vice)
                                      Blake D. Roth (admitted pro hac vice)
                                      Tyler N. Layne (admitted pro hac vice)
                                      511 Union Street, Suite 2700
                                      Nashville, TN 37219
                                      Telephone: (615) 244-6380
                                      Facsimile: (615) 244-6804
                                      Email: John.Tishler@wallerlaw.com
                                             Katie.Stenberg@wallerlaw.com
                                             Blake.Roth@wallerlaw.com
                                             Tyler.Layne@wallerlaw.com
                                      Attorneys for the Debtors and
                                      Debtors in Possession




                                         5
EAST\168684981.1
